                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

JENNIFER CROWHURST,

       Plaintiff,                                              Civil Action No. 16-CV-00182

vs.                                                            HON. BERNARD A. FRIEDMAN

DR. DENISE SZCZUCKI, et al.,

      Defendants.
___________________________/

                                     ORDER OF DISMISSAL

               On May 5, 2021, the parties in this matter appeared before the Court and put their

settlement agreement on the record, the terms of which are hereby incorporated into this order.

Accordingly,



               IT IS ORDERED that the complaint is dismissed with prejudice and without costs

or attorney fees. The Court retains jurisdiction for a period of sixty days from the date of this order

to enforce all terms of the parties’ settlement agreement.




                                               _s/Bernard A. Friedman______________
                                               BERNARD A. FRIEDMAN
                                               SENIOR UNITED STATES DISTRICT JUDGE
                                               SITTING BY SPECIAL DESIGNATION
Dated: May 5, 2021
       Detroit, Michigan
